DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Double Patenting Rejection, filed 01/27/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for instantiating emergency services measures when an emergency is detected by the network, and in particular to a method for mitigating non-emergency devices which are prone to use carrier aggregation in emergency services scenarios from attempting to perform carrier aggregation. Each of the Independent claims 1, 13, and 18, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference 3GPP discloses IMS Emergency Session Support wherein during an emergency services scenario the PCC Rule Authorization Function selects Quality of Service (QoS) parameters that allow for prioritization of IMS Emergency Sessions, see e.g. 6.1.3.10.
	While the disclosure of 3GPP teaches the prioritization of IMS Emergency Session over other PDUs, the disclosure does not teach or render obvious:
	“identifying, among a set of communication devices communicating with the RAN node, one or more carrier aggregation (CA)-prone devices; and applying an updated buffer threshold value for at least one CA-prone device among the one or more CA-prone devices, to reduce a likelihood of initiation of carrier aggregation for the at least one CA-prone device”.
Therefore, claims 1, 13, and 18, along with each of their respective dependent claims are allowed. 
Another prior art reference Srivasta et al. (US 2020/0077407 A1) discloses a method for resource allocation for terminals in use for emergency communications. The 
device may receive a registration response from an access and mobility function (AMF).  The registration response may comprise a group identifier associated with the category.  The device may select resources from a resource pool based on the group identifier.  The resource pool may be dedicated for use for emergency communications.  The device may allocate the selected resources to the UE device.
	While the disclosure of Srivasta teaches the resource allocation method for emergency service terminals, the disclosure does not teach or render obvious:
	“identifying, among a set of communication devices communicating with the RAN node, one or more carrier aggregation (CA)-prone devices; and applying an updated buffer threshold value for at least one CA-prone device among the one or more CA-prone devices, to reduce a likelihood of initiation of carrier aggregation for the at least one CA-prone device”.
An additional reference Chin et al. (US 2020/0137127 A1) discloses a method for initiating a Packet Switched emergency call using a user equipment (UE).  The UE includes a plurality of protocol layers.  The plurality of protocol layers including an IMS sublayer, a non-access stratum (NAS) layer and an access stratum (AS) layer.  The method includes generating an ATTACH REQUEST using the UE.  The ATTACH REQUEST has an attach type.  The method includes retrieving the attach type of the ATTACH REQUEST using the NAS layer of the UE, and generating an RRC CONNECTION REQUEST.  The RRC CONNECTION REQUEST includes an RRC establishment cause based upon the attach type of the attach request.
While the disclosure of Chin establishes a method for indicating an emergency session, it does not disclose or render obvious:
“identifying, among a set of communication devices communicating with the RAN node, one or more carrier aggregation (CA)-prone devices; and 
applying an updated buffer threshold value for at least one CA-prone device among the one or more CA-prone devices, to reduce a likelihood of initiation of carrier aggregation for the at least one CA-prone device.”.
An additional prior art reference, Srinivas et al. (US 9,655,127 B1) discloses a method and system for dynamically managing carrier aggregation based on operating conditions of small cells in a wireless communication system. A first base station may be configured for providing wireless services on a first wireless carrier band and a second wireless carrier band. One or more additional base stations may each configured for providing wireless services on the second wireless carrier band. A determination can be made that a load on the one or more additional base stations exceeds a threshold level while each is providing wireless coverage within a region that at least partially overlaps with wireless coverage provided by the first base station. In response, the first base can be caused to refrain from aggregating the first and second wireless carrier bands for providing wireless services under operational conditions defined to cause the base station to aggregate the first and second wireless carrier bands.
While the disclosure of Srivinas establishes a method for preventing carrier aggregation, it does not disclose:
“identifying, among a set of communication devices communicating with the RAN node, one or more carrier aggregation (CA)-prone devices; and 
applying an updated buffer threshold value for at least one CA-prone device among the one or more CA-prone devices, to reduce a likelihood of initiation of carrier aggregation for the at least one CA-prone device.”.

Conclusion
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411